Response After Non-Final Office Action
This Office action is in response to the non-final filed on 08/24/2022. 
Claims 1-14 are pending in the application.
Claims 1-14 are rejected.
Claims 1-14 are currently amended.
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
The applicant's arguments filed August 24, 2022 have been fully considered 
and are respectfully found persuasive in part and unpersuasive in part. 
[1] Claim objections addressed and should be withdrawn.
[2] 112 rejection addressed and should be withdrawn
[3] Bauer fails to disclose “…wherein the one lower layer of metal comprises a barrier layer of material that is a barrier to a diffusion of alkali metals into the one lower layer of metal and that is inert to the alkali metals of the alkali metal niobite,…”
Regarding [1] and [2], the examiner respectfully agrees and the claim objections and the 112 rejection raised in the non-final office action are hereby withdrawn. 
Regarding [3], the examiner respectfully disagrees because Bauer discloses a barrier layer ([Column 13, lines 3-14]) of material ([Column 13, lines 3-14]) that is a barrier ([Column 13, lines 3-14]) to the diffusion ([Column 13, lines 3-14]) of alkali metals ([Column 12, lines 33-35]) into the one lower layer of metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14]) and that is inert ([Column 13, lines 3-14]) to the alkali metals ([Column 12, lines 33-35]) of the alkali metal niobate ([Column 12, lines 33-35]). First, the claim language of “a barrier to a diffusion” is broad. Second, it is not a claim limitation that the barrier is absolute and inhibits the diffusion of any and all alkali metals. Third, Bauer discloses a “diffusion barrier,” that is, a barrier ([Column 13, lines 3-14] – “diffusion barrier”) that is a barrier to the diffusion of alkali metals ([Column 12, lines 33-35]) into the one lower layer of metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14]) and that is inert ([Column 13, lines 3-14]) to the alkali metals ([Column 12, lines 33-35]) of the alkali metal niobate ([Column 12, lines 33-35]). Fourth, the prior art can teach more, but it cannot teach less than what is claimed. Bauer’s diffusion layer bars “atoms from the conductive material to other coextensive layers” reads on a barrier that that is a barrier to the diffusion into the one lower layer of metal” because Bauer’s 306 is a lower layer of metal coextensive with the diffusion layer. Bauer’s diffusion barrier may bar diffusion for more than just 306, but it is not a claim limitation that the claimed barrier has no barrier effect on any other layers except the one lower layer. Therefore, Bauer discloses the claim language at issue.


DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11, and 13-14 are rejected under AIA  35 U.S.C. 102(a)(1) as 
being anticipated by Bauer et al. (U.S. Patent No. 9,484,216; hereinafter “Bauer”).
Regarding claim 1, Bauer discloses a piezoelectric device comprising at least one upper layer of piezoelectric material (Fig. 3b, 304; [Column 12, lines 33-35] – “Exemplary semiconductor materials include a piezoelectric material (e.g., aluminum nitride (AIN), lithium niobite (LiNbO3 ),…”) based on alkali metal niobate ([Column 12, lines 33-35]) and one lower layer of metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14] – “The semiconductor can include one or more electrodes having a conductive material ( e.g., a conductive metal, such as aluminum (Al), titanium (Ti), gold (Au), copper (Cu), tungsten (W), molybdenum (Mo), platinum (Pt), ruthenium (Ru), tantalum (Ta), chromium (Cr), osmium (Os), rhenium (Re), iridium (Ir), germanium (Ge), as well as stacks, alloys, multilayers (e.g., TiW/A!Cu or TiW/Cu layers), or doped forms of any of these). In some instances, the electrode can include a diffusion barrier that minimizes diffusion of atoms from the conductive material to other coextensive layers (e.g., a TiN diffusion barrier) and/or an adhesion layer (e.g., a Ti adhesion layer).”) located above (Fig. 3b) a substrate (Fig. 3b, 302), wherein it comprises a barrier layer ([Column 13, lines 3-14]) of material ([Column 13, lines 3-14]) that is a barrier ([Column 13, lines 3-14]) to the diffusion ([Column 13, lines 3-14]) of alkali metals ([Column 12, lines 33-35]) into said metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14]) and that is inert ([Column 13, lines 3-14]) to the alkali metals ([Column 12, lines 33-35]) of said niobate ([Column 12, lines 33-35]), said barrier material layer ([Column 13, lines 3-14]) being located between (Fig. 3b) the lower layer of metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14]) and the upper layer of piezoelectric material (Fig. 3b, 304; [Column 12, lines 33-35]), said diffusion barrier material ([Column 13, lines 3-14]) being a conductive oxide ([Column 13, lines 3-14]) or a conductive nitride ([Column 13, lines 3-14]).
Regarding claim 2, Bauer discloses the device according to Claim 1, wherein the metal (Fig. 3b, 306; [Column 13, lines 3-14]) is Pt or Mo or Ti ([Column 13, lines 3-14]).  
Regarding claim 3, Bauer discloses the device according to Claim 1, wherein the oxide ([Column 13, lines 3-14]) comprises a Pt or Ru or Ir metal and preferably RuO2 ([Column 13, lines 3-14]).  
Regarding claim 4, Bauer discloses the device according to Claim 1, wherein said diffusion barrier material ([Column 13, lines 3-14]) is a nitride ([Column 13, lines 3-14]) that may be TiN or WN or TaN and preferably TiN ([Column 13, lines 3-14]).  
Regarding claim 5, Bauer discloses the device according to Claim 1, wherein the thickness (Fig. 3b; [Column 12, lines 45-47] – “The semiconductor material can be of any useful thickness ( e.g., a thin film having a thickness of from about 100 nm to about 800 nm).” ) of the barrier layer ([Column 13, lines 3-14]) is greater than several tens of nanometres (Fig. 3b; [Column 12, lines 45-47]) and preferably of the order of around a hundred nanometers (Fig. 3b; [Column 12, lines 45-47]).  
Regarding claim 6, Bauer discloses the device according to Claim 1, comprising, between (Fig. 3b) the surface (Fig. 3b) of the substrate (Fig. 3b, 302) and said lower layer of metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14]), when this metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14]) is a noble metal ([Column 13, lines 3-14]), a layer for attachment (“adhesion layer” - [Column 13, lines 3-14]) of said noble metal ([Column 13, lines 3-14]), for example made of TiO2 ([Column 13, lines 3-14]).
Regarding claim 7, Bauer discloses the device according to Claim 6, wherein the thickness (Fig. 3b; [Column 12, lines 45-47] – “The semiconductor material can be of any useful thickness ( e.g., a thin film having a thickness of from about 100 nm to about 800 nm).”; [Column 13, lines 20-25] – “Exemplary electrodes include an interdigitated transducer, a grating electrode, a thin film electrode, and/or a floating electrode having any useful thickness, period, material, or geometric arrangement and formed by any useful process, such as sputtering, vacuum deposition, or ionplating.”) of the lower layer of metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14]), which may be a noble metal ([Column 13, lines 3-14]), being greater than several tens of nanometres (Fig. 3b; [Column 12, lines 45-47]; [Column 13, lines 20-25]), the thickness (Fig. 3b; [Column 12, lines 45-47]; [Column 13, lines 20-25]) of the attachment layer (“adhesion layer” - [Column 13, lines 3-14]) is of the order of a few nanometres (Fig. 3b; [Column 12, lines 45-47]; [Column 13, lines 20-25]).  
Regarding claim 8, Bauer discloses the device according to Claim 1, comprising a conductive upper layer (Fig. 3b, 306 – top electrode; [Column 10, lines 44-48]) above (Fig. 3b; [Column 10, lines 44-48]) the layer of piezoelectric material (Fig. 3b, 304; [Column 12, lines 33-35]).  
Regarding claim 9, Bauer discloses a process for manufacturing a device according to Claim 1, comprising the following steps: depositing ([Column 12, lines 47-49]) a lower layer of metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14]), which may be a noble metal ([Column 13, lines 3-14]), on a substrate (Fig. 3b, 302); producing ([Column 12, lines 47-49]; [Column 13, lines 3-14]) a barrier layer ([Column 13, lines 3-14]) on the surface ([Column 13, lines 3-14]) of said lower layer of metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14]); depositing ([Column 12, lines 47-49]) a layer of a piezoelectric material (Fig. 3b, 304; [Column 12, lines 33-35]) based on alkali metal niobate ([Column 12, lines 33-35]) on the surface ([Column 13, lines 3-14]) of said barrier layer ([Column 13, lines 3-14]) by sputtering ([Column 12, lines 47-49]) from a target ([Column 12, lines 47-49]); said barrier layer ([Column 13, lines 3-14]) being of a material ([Column 13, lines 3-14]) that is a barrier ([Column 13, lines 3-14]) to the diffusion ([Column 13, lines 3-14]) of alkali metals ([Column 12, lines 33-35]) into said metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14]) and that is inert ([Column 13, lines 3-14]) to the alkali metals ([Column 12, lines 33-35]) of said niobate ([Column 12, lines 33-35]), and wherein said diffusion barrier material ([Column 13, lines 3-14]) is a conductive oxide ([Column 13, lines 3-14]) or a conductive nitride ([Column 13, lines 3-14]). 
Regarding claim 11, Bauer discloses the manufacturing process according to Claim 9, comprising at least one sputtering ([Column 12, lines 47-49]) step carried out at a pressure of a few mTorr ([Column 3, lines 63-67]-[Column 4, lines 1-12]) in order to deposit ([Column 12, lines 47-49]) the piezoelectric material (Fig. 3b, 304; [Column 12, lines 33-35]).  
Regarding claim 13, Bauer discloses the manufacturing process according to Claim 9, comprising the deposition ([Column 12, lines 47-49]) of an attachment layer (“adhesion layer” - [Column 13, lines 3-14]) on the surface (Fig. 3b) of the substrate (Fig. 3b, 302), prior to (Fig. 3b) the deposition ([Column 12, lines 47-49]) of the lower layer of metal (Fig. 3b, 306 – bottom electrode; [Column 13, lines 3-14]).  
Regarding claim 14, Bauer discloses the manufacturing process according to Claim 9, comprising carrying out a deposition ([Column 12, lines 47-49]) of upper layer of metal (Fig. 3b, 306 – top electrode; [Column 10, lines 44-48]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable 
over Bauer in view of Ha et al. (U.S. Publication No. 2012/0108058; hereinafter “Ha”).
Regarding claim 10, Bauer teaches the manufacturing process according to Claim 9. Bauer does not teach the sputtering is carried out at a temperature above 300°C, preferably at 500°C.  
Ha, however, does teach the sputtering ([Abstract]; [0025]-[0026]) is carried out at a temperature above 300°C, preferably at 500°C ([0026] – “…the process chamber may be maintained at a temperature of less than about 800 degrees Celsius, or in some embodiments, about -40 degrees Celsius to about 600 degrees Celsius.”]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Bauer to include the features of Ha because it would reduce stress within the integrated circuit thereby preventing device degradation.
Regarding claim 12, Bauer teaches the manufacturing process according to Claim 11, comprising deposit ([Column 12, lines 47-49]) the piezoelectric material (Fig. 3b, 304; [Column 12, lines 33-35]).  Bauer does not teach a first sputtering ([Column 12, lines 47-49]) step carried out at a first RF power, and a second sputtering step carried out with a second RF power higher than the first power. 
Ha, however, does teach a first sputtering step ([Abstract]; [0025]) carried out at a first RF power ([Abstract]; [0025] – “…up to about 1.5 kW of bias RF power of a first RF bias signal may be provided at a frequency of between about 1 to about 60 MHz, and up to about 1.5 kW of bias RF power of a second RF bias signal may be provided at a frequency of between about 1 to about 60 MHz.”), and a second sputtering step ([Abstract]; [0025]) carried out with a second RF power ([Abstract]; “second RF bias signal” - [0025]) higher ([Abstract]; [0025]) than the first power ([Abstract]; “first RF bias signal” - [0025]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Bauer to include the features of Ha because it would reduce stress within the integrated circuit thereby preventing device degradation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837